PER CURIAM.
Israel Nussbaum seeks review of the final decision of the Merit Systems Protection Board affirming the decision of the Office of Personnel Management, which *159denied his request for a waiver of repayment of an annuity overpayment. Nuss-baum v. Office of Pers. Mgmt, CH831M020201-I-1, 95 M.S.P.R. 296, 2003 WL 22299267 (MSPB Sept. 25, 2003). Because the board did not abuse its discretion and the record substantially supports the board’s decision, we affirm,.
The board did not act contrary to 5 U.S.C. § 8346(b), which provides that recovery may not be had from an individual when “the individual is without fault and recovery would be against equity and good conscience.” The board reasonably concluded that Nussbaum should have known of the annuity overpayment and should have set it aside. His failure to do so justly precludes equitable relief. Furthermore, the board’s conclusion that repayment in this case would neither cause financial hardship nor be unconscionable is supported by the record.